Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-01728 Nicholas Fund, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 03/31/2008 Date of Reporting Period: 12/31/2007 Item 1. Schedule of Investments. Nicholas Fund, Inc. Schedule of Investments (unaudited) December 31, 2007 VALUE COMMON STOCKS - 94.12% Consumer Discretionary - Consumer Durables & Apparel - 3.51% Fortune Brands, Inc. $ 47,034,000 Helen of Troy Limited * Consumer Discretionary - Hotels, Restaurants & Leisure - 4.80% California Pizza Kitchen, Inc. * Six Flags, Inc. * Yum! Brands, Inc. Consumer Discretionary - Retail - 7.08% Best Buy Co., Inc. Kohl's Corporation * O'Reilly Automotive, Inc. * Penske Automotive Group, Inc. Sally Beauty Company, Inc. * Consumer Staples - Food & Staple Retail - 2.86% Walgreen Co. Consumer Staples - Food, Beverage & Tobacco - 2.89% Constellation Brands, Inc. - Class A * Energy - 8.83% Apache Corporation Inergy, L.P. Kayne Anderson Energy Development Company Kayne Anderson Energy Total Return Fund, Inc. Kayne Anderson MLP Investment Company Kinder Morgan Management, LLC * Financials - Banks - 5.57% Bank Mutual Corporation Marshall & Ilsley Corporation MGIC Investment Corporation Financials - Diversified - 9.74% Affiliated Managers Group, Inc. * American Express Company Leucadia National Corporation Moody's Corporation Financials - Insurance - 13.47% Berkshire Hathaway Inc. - Class A * Loews Corporation Mercury General Corporation Philadelphia Consolidated Holding Corp. * W.R. Berkley Corporation Health Care - Equipment - 1.17% Covidien Ltd. Health Care - Pharmaceuticals & Biotechnology - 4.60% Gilead Sciences, Inc. * Thermo Fisher Scientific Inc. * Health Care - Services - 6.21% Cardinal Health, Inc. DaVita, Inc. * Industrials - Capital Goods - 7.21% General Dynamics Corporation Oshkosh Truck Corporation 325,000 W.W. Grainger, Inc. 28,444,000 139,050,956 Industrials - Commerical Services & Supplies - 3.19% 1,150,000 Brady Corporation 40,353,500 500,000 Copart, Inc. * 21,275,000 61,628,500 Industrials - Transportation - 0.87% 700,000 Heartland Express, Inc. 9,926,000 250,000 J.B. Hunt Transport Services, Inc. 6,887,500 16,813,500 Information Technology - Hardware & Equipment - 3.16% 1,750,000 Dell Inc. * 42,892,500 487,500 Tyco Electronics Ltd. 18,100,875 60,993,375 Information Technology - Software & Services - 4.15% 500,000 Fiserv, Inc. * 27,745,000 950,000 Hewitt Associates, Inc. * 36,375,500 684,708 Metavante Technologies, Inc. * 15,967,391 80,087,891 Materials - 4.43% 1,000,000 Bemis Company, Inc. 27,380,000 1,381,901 CEMEX, S.A.B. de C.V. 35,722,141 687,500 Stepan Company 22,364,375 85,466,516 Telecommunication Services - 0.38% 2,400,000 Level 3 Communications, Inc. * 7,296,000 TOTAL Common Stocks (COST: $ 1,143,985,966) 1,816,136,876 SHORT-TERM INVESTMENTS - 5.73% Commercial Paper - 5.49% $5,850,000 General Mills, Inc. 01/02/08, 5.45% 5,850,000 8,000,000 Starbucks Corporation 01/03/08, 5.05% 7,998,878 5,275,000 Time Warner Inc. 01/04/08, 5.47% 5,273,397 5,000,000 CVS Corporation 01/07/08, 5.15% 4,996,424 300,000 Time Warner Inc. 01/08/08, 5.48% 299,726 5,600,000 Travelers Companies Inc. (The) 01/08/08, 5.05% 5,595,287 2,000,000 Wisconsin Energy Corporation 01/08/08, 5.60% 1,998,133 1,625,000 Avery Dennison Corporation 01/09/08, 5.60% 1,623,231 5,400,000 Starbucks Corporation 01/09/08, 5.40% 5,394,330 5,000,000 Wisconsin Energy Corporation 01/09/08, 5.35% 4,994,799 8,450,000 Chevron Phillips Chemical Company 01/14/2008, 5.15% 8,435,494 300,000 Alcoa Inc. 1/15/08, 5.40% 299,415 5,000,000 Chevron Phillips Chemical Company 01/16/2008, 5.10% 4,990,083 6,000,000 Alcoa Inc. 1/17/08, 5.45% 5,986,375 5,000,000 H.J. Heinz Finance Company 01/18/08, 5.25% 4,988,333 5,000,000 CVS Corporation 01/23/08, 4.80% 4,986,000 5,000,000 CVS Corporation 01/23/08, 4.80% 4,986,000 5,775,000 General Mills, Inc. 01/24/08, 5.45% 5,755,766 3,300,000 H.J. Heinz Finance Company 01/24/08, 4.50% 3,290,925 5,625,000 Dow Chemical Company 01/25/08, 5.08% 5,606,744 3,675,000 Barclays U.S. Funding LLC 1/29/08, 4.74% 3,661,936 350,000 Home Depot Inc. (The) 01/30/08, 4.97% 348,647 2,675,000 H.J. Heinz Finance Company 02/01/08, 5.40% 2,662,962 6,100,000 CVS Corporation 03/05/08, 4.90% 6,047,693 106,070,578 Variable Rate Security - 0.24% 4,597,655 Wisconsin Corporate Central Credit Union 01/02/08, 4.53% 4,597,655 TOTAL Short-term Investments (COST: $ 110,668,233) 110,668,233 TOTAL SECURITY HOLDINGS - 99.85% 1,926,805,109 OTHER ASSETS, NET OF LIABILITIES - 0.15% 2,827,392 TOTAL NET ASSETS $1,929,632,501 % OF NET ASSETS * NON-INCOME PRODUCING As of December 31, 2007, investment cost for federal tax purposes was $1,255,502,285 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $734,701,030 Unrealized depreciation (63,398,206) Net unrealized appreciation $671,302,824 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Fund, Inc. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 02/27/2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 02/27/2008 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 02/27/2008
